Citation Nr: 1141680	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-49 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral loss of vision.

2.  Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.

This case initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision, issued in August 2008, by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for bilateral loss of vision.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2011, the Veteran and his son testified before the undersigned at the RO (Travel Board hearing); a transcript of the hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for loss of vision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for loss of vision as there was a no evidence of a bilateral vision loss in service and the evidence of record reflected his current macular degeneration was age related.

2.  Evidence received since the January 2005 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision that denied the claim for service connection for bilateral loss of vision is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the January 2005 decision is new and material and sufficient to reopen the claim for service connection for bilateral loss of vision.  
38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for loss of vision, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The RO denied the Veteran's claim for service connection for bilateral loss of vision in January 2005, on the basis that there was no evidence of vision problems in service and the medical evidence of record reflected that the Veteran had macular degeneration which was age related.  The Veteran was notified of the RO's decision but did not appeal, and the January 2005 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence that has been added to the record since the January 2005 denial includes testimony at his Travel Board hearing by his son that the Veteran's vision problems began when the Veteran was in his 30's.  Specifically, the Veteran's son indicated that family photographs reflected the Veteran wearing eyeglasses when he was young and his father was in his 30's.  This evidence raises a reasonable possibility of substantiating the claim by showing that his eye conditions may not be age related, which was the basis of his earlier denial.  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As discussed below, this evidence triggers VA's duty to provide an examination.  The evidence is; therefore, new and material, and the claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a bilateral loss of vision is reopened, and the appeal is, to this extent, granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

As noted above, at the Veterans Travel Board hearing, his son testified that he recalled that the Veteran required eye glasses while in his 30s.  The Veteran and his son have contended that his vision loss was due to hours of viewing radar screens while on active duty in the United States Coast Guard.  The Veteran's discharge document confirms that he was trained as a radioman and that he served on a frigate during active duty.  

The Veteran was provided with a VA examination in October 2004.  The VA examiner diagnosed age-related macular degeneration in both eyes, myelinated nerve fibers in his left eye, peripheral vascular disease in his right eye, cataracts in both eyes, presbyopia in both eyes and dry eye syndrome in both eyes.  The examiner provided an addendum which included his opinion that the Veteran's eye findings were age related and not likely related to military service.  However, this examiner was not aware of the new evidence currently before the Board-that the Veteran's vision problems began likely when he was as young as 30, thereby calling into question whether his eye disabilities were actually age related.  In addition, the examiner did not comment on the effects of the Veteran's in-service exposure to radar screens.  

As such, another VA examination is warranted.

Accordingly, the case is remanded for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current eye disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current eye disorders had its onset in service or is related to the Veteran's reported exposure to hours viewing radar screens, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of vision problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report on his in-service exposure to radar screens and his symptoms and history of vision loss, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions sought in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


